Eccleston, J.,
delivered the opinion of this court.
We consider it unnecessary to express any opinion in relation to the .question, whether the arbitrators exceeded their authority, by including in their award matters which are said to be connected with what is called the “paternal succession; ” because we fully concur with the chancellor in the opinion, that want of certainty in the award “removes it from the way of the plaintiff in this case.” In addition to what has been so well said by the chancellor on this point, see 12 Wend., 380, Waite vs. Barry. 1 Adol. & Ellis, (N. S.,) 110, in 41 Eng. C. L. Rep., 460, Hewitt vs. Hewitt. 6 Grattan, 381, Cauthorn vs. Courtney.
*142We affirm the decree of the chancellor, with costs to the appellee, and the cause will be sent to the circuit court for Prince Georges county for further proceedings. For which purpose a decree will be signed in accordance with this decision.

Decree affirmed and cause remanded.